Case 19-70386-JAD        Doc 126Filed 10/29/20 Entered 10/29/20 10:42:18 Desc Main
                               Document      Page 1 of 1               FILED
                                                                       10/29/20 8:46 am
                                                                       CLERK
                                                                       U.S. BANKRUPTCY
                    IN THE UNITED STATES BANKRUPTCY COURT              COURT - WDPA
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                        )      Bankruptcy No. 19-70386-JAD
 Jerry A. McKinney and                         )
 Kathy J. McKinney,                            )      Chapter 13
                    Debtors,                   )
 Jerry A. McKinney and                         )
 Kathy J. McKinney,                            )
                    Movants,                   )
                    vs.                        )
 M&T Bank and                                  )
 Ronda Winnecour, Chapter 13 Trustee,          )
                    Respondent.                )      Related to Doc. Nos. 82, 87

                                       ORDER OF COURT


        AND NOW, this 29th day of October, 2020, after a hearing and at the direction

 of the Court, it is ORDERED as follows:


        1.      M&T Bank shall, within 14 days of this Order, file a statement that identifies

 any remaining documents that it needs in order to confirm endorsement of the insurance

 check appropriate under its loan documents.


         2.      A further hearing on Debtors' Motion To Compel M&T Bank To

 Endorse Insurance Check, filed at Doc. No. 82, is scheduled for Wednesday,

 December 9, 2020, at 11:00 AM at tcjad Telephone Conference - Deller.



                                                      By the Court,


                                                      ___________________________
                                                      Honorable Jeffery A. Deller
                                                      United States Bankruptcy Court


CASE ADMINISTRATOR SHALL SERVE:
     Mark B. Peduto, Esquire
     Brian C. Nichols, Esquire
     Ronda J. Winnecour, Esquire
     Office of United States Trustee
